                 Case 3:20-cv-05140-MJP Document 19 Filed 02/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          D.S.,                                             CASE NO. C20-5140 MJP

11                                 Plaintiff,                 MINUTE ORDER

12                   v.

13          BAINBRIDGE ISLAND SCHOOL
            DISTRICT,
14
                                   Defendant.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court has reviewed Plaintiff’s Opening Brief, which Plaintiff noted for decision on
19
     March 18, 2021. The Court had previously set a briefing schedule, which it amends as follows:
20
     Defendant’s response to Plaintiff’s Opening Brief shall be due by no later than March 5, 2021
21
     and Plaintiff’s reply, if any, shall be due by no later than March 18, 2021.
22
            \\
23
            \\
24


     MINUTE ORDER - 1
             Case 3:20-cv-05140-MJP Document 19 Filed 02/17/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed February 17, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
